Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 2 is objected to.  The limitation “tert-decyl group,,” should be amended to --tert-decyl group,--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0326525) and Kim et al. (US 2019/0312218).  These are two identical yet separate rejections but are combined since both of these references disclose the same complexes.
Claims 1-4, 6 and 8-11: Each of the Kim et al. references teach organic electroluminescent devices comprising phosphorescent iridium complexes which are present in the emission layer.  Complexes D-26 through D-30 of Kim ‘525 and complexes C-11 through C-15 of Kim ‘218 anticipate the limitations of formula 1 of claim 1.  As one example, complex D-30 of Kim ‘525 and complex C-15, which are the same complex, anticipates formula 1 of claim 1 with variables R1-R3, R5, R6, R8, R11, and R16 being equal to hydrogen, variables R7 and R9 are equal to methyl groups, variables R10 and R12 are equal to formula 3 of claim 10 with one of variables R16 through R18 being equal to hydrogen and the remaining two variables R16 through R18 being equal to ethyl groups.  Last, variable R4 in complexes C-11 and D-30 anticipates formula 2 of claim 1 with variable R13 being equal to hydrogen, one of variables R14 and R15 14 and R15 being equal to an ethyl group.  The number of carbon atoms present in variable R4 is equal to 4.  
Claims 15-17: The inventive compounds D-1 through D-30 and C-1 through C-56 of the two Kim references are employed as dopant materials in an emission layer of an organic light emitting device which is comprised of the usual layer sequence (anode, hole injection layer, hole transport layer, emission layer, electron transport layer, electron injection layer, and cathode) as taught in the experimental sections of both references, thereby anticipating claims 15-17.
Claim 18: The inventive phosphorescent iridium complexes taught by the Kim references exhibit a deep red color as taught in the abstract of the Kim ‘218 reference and paragraph 0012 of the Kim ‘525 reference, thereby anticipating claim 18.
Claim 19: The emission layers taught by both Kim references include a host material in an amount greater than that of the dopant material, thereby anticipating claim 19.

Claims 1, 3, 7, 9-11 and 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (CN-104193783, cited on Applicants information disclosure statement, filed on 8/13/19).
Claims 1, 3, 7 and 9: Cao et al. teaches an iridium complex which is employed as a dopant material in an emission layer for an organic light-emitting device having the structure: 
    PNG
    media_image1.png
    146
    182
    media_image1.png
    Greyscale
.  This complex anticipates formula 1 of claim 1 with variables R1, R3, R6-R9, and R16 equal to hydrogen, variables R4 and R5 being joined to form a fused benzene ring, variables R10 and R12 being equal to methyl groups, R11 being equal to hydrogen, and variable R2 being a t-butyl group, which is a group anticipating formula 2 of claim 1 with variables R13-R15 being equal to methyl.  The t-butyl group as variable R2 also anticipates the limitations of claims 3, 7 and 9.  
Claims 10 and 11: Variables R10 and R12 in the complex shown above are equal to methyl groups.  Methyl groups anticipate formula 3 of claim 10 in that all variables R16-R18 are equal to hydrogen.  Variables R10 and R12 are identical, thereby anticipating claim 11.

While Cao et al. can be relied upon to reject formula 1 of claim 1, the compounds taught by Cao et al. are near-infrared emitters, and not red emitters as required by claim 18.  The additional fused benzene ring is presumably responsible for the increase red shift.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0312218), as applied to claim 1.
2 and R3 are explicitly taught as being independently selected from a substituted or unsubstituted C1-C5 alkyl group (paragraph 0015).  This teaching makes it clear that variables R2 and R3 need not be identical to each other.  As such, the preparation of complexes such as complexes C-11 through C-15 but with variables R2 and R3 being different C1-C5 alkyl groups would have been obvious to one having ordinary skill in the art thereby satisfying claim 5.  Importantly, Applicants have not shown any criticality regarding the features of claim 5.
Claim 12: While Kim ‘218 fails to teach iridium complexes which anticipate the limitations of claim 12, the preparation of complexes which satisfy these claims are obvious to one having ordinary skill in the art given the overall teaching of the Kim ‘218.  Specifically, the inventive iridium complexes taught by Kim ‘218 adhere to general formula (1) as taught in paragraph 0012.  Variables R4-R6 are explicitly taught as being independently selected from those groups recited in paragraph 0016.  This teaching makes it clear that variables R4 and R6 need not be identical to each other.  As such, the preparation of complexes such as complexes C-11 through C-15 but with variables R4 and R6 being different groups would have been obvious to one having ordinary skill in the art thereby satisfying claim 12.  Importantly, Applicants have not shown any criticality regarding the features of claim 12.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over each of the Kim references above in view of Pan et al. (US 2013/0261098) as applied to claim 1 above.
Both Kim references teach iridium complexes which anticipate claim 1, as described above.  While each Kim reference fails to teach employing the complexes taught therein as a diagnostic composition as recited by claim 20, the preparation of a diagnostic composition comprising a compound satisfying the limitations of claim 1 would have been obvious to one having ordinary skill in the art given the teachings of Pan et al.  The Kim references and the Pan et al. reference are combinable as they are from the same field of endeavor.  Pan et al. teaches similar iridium complexes as formula 1 of claim 1 and further teaches and claims employing .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/527,093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because compound 2 of claim 14 is identical to compound 1 of claim 14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  And should Applicants overcome the double patenting rejection above, claim 14 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Kim references do not teach or suggest iridium complexes which comprise ancillary ligands satisfying claim 13 or the specific compounds 1-20 as recited in claim 14.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.  Each of the references US 2015/0214483, US 2015/0333267, and US 2017/0012215) teach the complex: 
    PNG
    media_image2.png
    140
    164
    media_image2.png
    Greyscale
.  However, these inventions are not drawn to iridium complexes and there is no teaching, suggestion, or motivation to modify this complex.  Leung et al. (US 2021/0083203, which has a foreign priority date of 12/14/17) teaches iridium complexes similar to formula 1 of claim 1.  However, all of the compounds taught by Leung et al. require a bulky cycloaliphatic group which is directly attached at one of the carbon atoms of the quinoline ring of the iridium complex.  Such embodiments are excluded by the limitations of formula 1 as claimed.  There are a number of prior art references by Universal Display Corporation which teach iridium complexes similar to formula 1 as claimed.  However, these references teach embodiments where formula 2 of claim 1 only includes 3 carbon atoms, or teaches embodiments where a -CH2- group is present between the quinoline ring and a group satisfying formula 2 as claimed.  Applicants comparative examples employ such compounds, specifically compounds E and F which are comparative compounds.  Such compounds have greatly reduced device lifetimes compared to complexes which adhere to the limitations of formula 1 as claimed (Table 1 of Applicants specification). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/Robert S Loewe/Primary Examiner, Art Unit 1766